NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                           Submitted December 19, 2007*
                             Decided February 8, 2008

                                        Before

                           KENNETH F. RIPPLE, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

No. 07-2402

SHARON MCROYAL,                                  Appeal from the United States
    Plaintiff-Appellant,                         District Court for the Northern
                                                 District of Illinois, Eastern Division.
      v.
                                                 No. 05 C 6054
COMMONWEALTH EDISON CO.
and EXELON CORP.,                                James B. Zagel,
     Defendants-Appellees.                       Judge.


                                      ORDER

       Sharon McRoyal sued her former employer, Commonwealth Edison
Company, and its parent holding company, Exelon Corporation (collectively
ComEd), alleging that they had discriminated against her in violation of Title VII of
the Civil Rights Act of 1964 and the Americans with Disabilities Act when they
fired her in February 2003. Ms. McRoyal filed a petition to proceed in forma


      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See
FED. R. APP. P. 34(a)(2).
No. 07-2402                                                                     Page 2

pauperis in the district court. After a hearing, the district court found that
Ms. McRoyal had lied on her petition to proceed in forma pauperis and dismissed
the case with prejudice. For the reasons set forth in this order, we affirm the
judgment of the district court.

       Shortly after filing this action in October 2005, Ms. McRoyal filed her petition
to proceed in forma pauperis and attached a financial affidavit. She attested that
she, her husband and their six children lived on her husband’s wages of $10 per
hour, which he earned at a job with ATA Airlines, and that they owned no assets.
The district judge denied the petition; it reasoned that it was not credible that a
family of eight could live on $10 per hour with no assistance from family,
government or charitable institutions.

       Ms. McRoyal filed a motion for reconsideration and a second petition in
January 2006. In this document, she stated that, when she was last employed in
2003, she had earned a yearly salary of $72,000. The district court granted the
motion, conditioned on Ms. McRoyal submitting a new petition and listing,
completely and accurately, all payments from state programs that she or anyone
else in her household had received in the preceding 12 months. In response to the
district court’s order, Ms. McRoyal filed, in April 2006, a new petition to proceed in
forma pauperis in which she indicated, for the first time, that, as of August 2005,
she had been employed by Verizon Wireless and earned $12.98 per hour. She also
stated that her husband had been unemployed for four months, but was receiving
$498 per month in unemployment assistance. Finally, she indicated that she and
her husband owned a residence in Chicago worth $98,000, that they paid $1,200 per
month on their mortgage and that no one residing at the home had more than $200
in a bank account. In May 2006, the district court denied the petition to proceed in
forma pauperis but nonetheless allowed Ms. McRoyal to proceed with the action if
she immediately paid $20 of the filing fee.

       In July 2006, ComEd moved to dismiss the action under 28 U.S.C. § 1915(e)
on the ground that the petition to proceed in forma pauperis contained material
omissions and false allegations of poverty. The district court allowed discovery to
ascertain Ms. McRoyal’s financial status and held an evidentiary hearing in
December 2006. Following the hearing, the district court found, in January 2007,
that Ms. McRoyal made several false allegations of poverty in her petition.
Specifically, it found that Ms. McRoyal and her husband own a condominium in
Hawaii currently assessed at $371,600; that they own a town home in Maricopa
County, Arizona, which they purchased in 2005 for $217,285; that $98,000 was the
purchase price for their residence nearly 20 years ago, but that it is currently
collateral for two mortgages totaling $185,000; that she or her husband have paid
taxes on all of these properties; and that they also own or owned a commercial
property on Western Avenue in Chicago. Additionally, the district court found that
Ms. McRoyal falsely asserted that no one living with her has more than $200 in
No. 07-2402                                                                     Page 3

cash or bank accounts. Ms. McRoyal’s son, who lives with her, pays bills and
otherwise financially supports her in excess of that amount. The district court
found that Ms. McRoyal’s reasons for not listing these properties and income on her
petition were not credible and further found that she was “lying to the court.” R.28
at 4. The district court ordered Ms. McRoyal to pay a $500 sanction, the costs, fees,
and expenses incurred by ComEd, and the remainder of the filing fee.

       ComEd moved for reconsideration, contending that under 28 U.S.C.
§ 1915(e)(2)(A), once the district court determined in January that Ms. McRoyal lied
on her petition to proceed in forma pauperis, it was obligated to dismiss the case.
Upon reconsideration, and after Ms. McRoyal failed to pay any of the required fees,
the district court dismissed the case with prejudice in May 2007. Ms. McRoyal
appeals the dismissal.

      At the outset, we note that Federal Rule of Appellate Procedure 10(b)(1)
requires the appellant to order any transcript the appellant believes necessary for
the appeal. Fed. R. App. P. 10(b)(1). Because Ms. McRoyal has not ordered the
transcript of the evidentiary hearing which led to the dismissal, we could decline to
review the appeal on this ground alone. See United States v. Santiago-Ochoa, 447
F.3d 1015, 1018 (7th Cir. 2006). Nevertheless, as long as there is opportunity for
meaningful review, we may exercise our discretion and review the merits. Id.
Because Ms. McRoyal is proceeding pro se, and the record is otherwise well-
developed, we shall do so.

      In her notice of appeal, Ms. McRoyal identified several orders from which she
was appealing, but in her opening brief abandons her challenge to all except the
orders entered in January and May 2007. We therefore construe Ms. McRoyal’s
appeal as challenging the district court’s order in May dismissing the case and the
underlying findings from January. See Greer v. Bd. of Educ. of Chicago, 267 F.3d
723, 727 (7th Cir. 2001). We review the district court’s finding of fact that
Ms. McRoyal lied on her petition to proceed in forma pauperis for clear error, and
we review the district court’s dismissal with prejudice for abuse of discretion.
Thomas v. GMAC, 288 F.3d 305, 308 (7th Cir. 2002).

        Ms. McRoyal first submits that her case should not have been dismissed
because, even if she lied on her petition to proceed in forma pauperis, those
falsehoods were harmless because they did not result in the district court’s granting
her petition and she remains obligated to pay the filing fee. We cannot accept this
reasoning. As the district court aptly noted in its order of March 27, 2007, the
wrongful act of making false statements to the court is always harmful. Therefore,
if an allegation of poverty made in a petition to proceed in forma pauperis is untrue,
“the district court shall dismiss the case.” 28 U.S.C. § 1915(e)(2)(A). Whether the
false statements actually result in a grant of in forma pauperis status or other relief
is irrelevant under § 1915(e)(2)(A). See Thomas, 288 F.3d at 306 (affirming, without
No. 07-2402                                                                     Page 4

discussing how the district court had ruled on plaintiff’s application to proceed in
forma pauperis, the dismissal with prejudice of plaintiff’s complaint as a sanction
for lying on the application).

       Ms. McRoyal next challenges the district court’s finding that Ms. McRoyal’s
allegation of poverty was knowingly false. The undisputed evidence shows that
Ms. McRoyal was aware of over three-quarters of a million dollars in various assets
that she intentionally hid from the district court. Therefore, the district court did
not clearly err in finding that her allegation of poverty was knowingly false.

       Finally, Ms. McRoyal contends that the district court should not have
dismissed her complaint with prejudice merely on account of her failure to pay the
sanctions. Having found that Ms. McRoyal lied, the district court was obligated to
dismiss the case, although it had discretion to dismiss with or without prejudice.
Thomas, 288 F.3d at 308. In this case, the district court dismissed the case with
prejudice, but only after Ms. McRoyal failed to pay, in a timely fashion, any portion
of the sanctions imposed. The court did not abuse its discretion in this respect.

      Ms. McRoyal also argues that the district judge should have recused himself.
Ms. McRoyal has pointed to no evidence of bias that would have necessitated a
recusal. Accordingly, the claim is meritless.

      For these reasons, the judgment of the district court is affirmed.

                                                                           AFFIRMED